Name: Commission Regulation (EEC) No 810/82 of 5 April 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Denmark
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 92/26 Official Journal of the European Communities 6. 4. 82 COMMISSION REGULATION (EEC) No 810/82 of 5 April 1982 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for Denmark THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Article 1 Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 850/81 (2), and in particular Article 5 thereof, In Article 2 of Regulation (EEC) No 1054/78 , para ­ graph 2 is replaced by the following : '2. The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 ('):  before 2 April 1981 with regard to the repre ­ sentative rates for the Belgian franc, the Luxembourg franc, the Danish krone, the German mark, the French franc, the Greek drachma, the Irish pound, the Italian lira and the Dutch guilder referred to respectively in Annexes I to VIII to Regulation (EEC) No 850/81 (2),  before 10 October 1981 with regard to the representative rate for the French franc referred to in Annex IV to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 2923/81 (3),  before 30 November 1981 with regard to the representative rate for the Italian lira, referred to in Annex VII to Regulation (EEC) No 878/77 in the version introduced by Regulation (EEC) No 3398/81 (4),  before 3 April 1982 with regard to the repre ­ sentative rate for Denmark referred to in Annex II to Regulation (EEC) No 878/77, in the version introduced by Regulation (EEC) No 794/82 n. Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 878/77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/77 (3), as last amended by Regulation (EEC) No 751 /82 (4), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regulation (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (*) should apply only in the case of alterations to the representative rates taking place up to 4 April 1982 : Whereas Regulation (EEC) No 794/82 (*) amended Annex II to Regulation (EEC) No 878/77 to take account of the fixing of the new representative rate for the Danish krone, taking effect on 5 April 1982 ; whereas it is therefore appropriate to supplement Regulation (EEC) No 1054/78 ; ( ») OJ No L 338 , 13 . 12. 1980, p. 1 . (2) OJ No L 90, 4. 4. 1981 , p. 1 . (3) OJ No L 291 , 12. 10 . 1981 , p. 1 . Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, (4) OJ No L 344, 30 . 11 . 1981 , p. 1 . 0 OJ No L 91 , 5 . 4. 1982, p. 7! (') OJ No L 106, 29. 4. 1977, p. 27. 0 OJ No L 90, 4. 4. 1981 , p. 1 . (3) OJ No L 134, 22. 5. 1978, p . 40 . Article 2 (4) OJ No L 86, 1 . 4. 1982, p . 49 . 0 OJ No L 188, 1 . 8 . 1968 , p. 1 . ( «) OJ No L 91 , 5. 4. 1982, p . 7. This Regulation shall enter into force on 6 April 1982. 6. 4. 82 Official Journal of the European Communities No L 92/27 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 April 1982. For the Commission Poul DALSAGER Member of the Commission